Motion granted. The order made by this court on consent of the Attorney-General and counsel for the board of supervisors of Nassau county is vacated and set aside, and the proceeding is remitted to Hon. William D. Dickey, as official referee, for such further proceedings and proof as the parties may see fit to offer in view of the changed conditions, with direction that the official referee make such supplemental report as he may deem necessary, with all eonvement speed. Present — Jenks, P. J., Putnam, Kelly and Jaycox, JJ.